Citation Nr: 0408016	
Decision Date: 03/27/04    Archive Date: 04/01/04

DOCKET NO.  99-21 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death as a result of exposure to Agent Orange, or 
alternatively, as a result of exposure to ionizing radiation.

2.  Entitlement to Dependent's Educational Assistance 
benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from March 1952 to March 1955 
and from July 1958 to August 1984.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
the cause of the veteran's death and entitlement to 
Dependent's Educational Assistance benefits under 38 U.S.C.A. 
Chapter 35.  The case was before the Board in August 2001 at 
which time the Board rephrased the issues to better reflect 
the contentions made by the appellant, and remanded the claim 
to the RO for further development.  The RO has conducted 
additional development of the claims and, following continued 
denials, has returned the case to the Board for further 
appellate review.

In the August 2001 remand, the Board referred to the RO a 
reasonably raised claim for entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318.  This claim is again referred to the RO 
for appropriate action.


REMAND

The Board remanded this claim in August 2001 for further 
development of the "other exposure" radiation claim raised 
by the appellant under 38 C.F.R. § 3.311(a)(2)(iii).  The RO 
completed the Board's request in searching for additional 
service medical and department records, to include a specific 
request to determine whether a Record of Occupational 
Exposure to Ionizing Radiation (DD 1141) was maintained on 
behalf of the veteran with respect to his training in nuclear 
weapons handling.  The RO also contacted the Department of 
the Navy which indicates that the veteran was not listed on 
their registry for exposure to ionizing radiation.  As there 
is no documentary evidence that the veteran was exposed to 
ionizing radiation, the RO did not follow-up on the Board's 
remand order that the claims folder be forwarded to the Under 
Secretary for Health for preparation of a probable dose 
estimate.

The development procedures set forth in 38 C.F.R. 
§ 3.311(a)(2)(iii) differ from those involving atmospheric 
testing and the occupation of Hiroshima and Nagasaki in that 
the dose estimate is to be provided by the Under Secretary 
for Health rather than the appropriate service department.  
Cf. 38 C.F.R. § 3.311(a)(2)(i) and (ii) (2003).  Per 
regulation, VA must forward the veteran's claims folder to 
the Under Secretary for Health for preparation of a probable 
dose estimate.  The Board, therefore, remands this case to 
the RO for compliance with 38 C.F.R. § 3.311(a)(2)(iii) and 
its remand order dated August 2001.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (a claimant is entitled to full 
compliance with directives contained in a remand order).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should forward the veteran's claims 
folder to the Under Secretary for Health for 
preparation of an estimate of his probable 
dose exposure to ionizing radiation in 
service.

2.  Thereafter, the RO should consider whether 
the ionizing radiation claim requires any 
additional development under 38 C.F.R. 
§ 3.311(b).

3.  The RO must review the claims folder and 
ensure that all notification and development 
procedures under 38 U.S.C.A. §§ 5103 and 5103A 
are fully complied with and satisfied.

4.  Thereafter, the RO should conduct a de 
novo review of the claims for service 
connection for the cause of the veteran's 
death as a result of exposure to Agent Orange, 
or alternatively, as a result of exposure to 
ionizing radiation, and entitlement to 
Dependent's Educational Assistance benefits 
under 38 U.S.C.A. Chapter 35.  If any benefit 
sought on appeal remains denied, the appellant 
and her representative should be provided with 
a supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




